Exhibit 10.5



[ellilogoa01a01a01a01a01.jpg]
August 22, 2014




Ms. Marina Levinson


Re:    Board of Directors of Ellie Mae, Inc.
Dear Marina:
On behalf of the Board of Directors (the “Board”) of Ellie Mae, Inc. (the
“Company”), we are pleased to set forth the terms and conditions pursuant to
which you are being offered an opportunity to serve as a member of the Board. We
anticipate that you would be appointed as a member of the Board effective as of
Friday, August 22, 2014 (the “Effective Date”), as a Class II director to serve
until the annual meeting to be held in 2016 and otherwise in accordance with the
Company’s charter documents.
Board Responsibilities. The Company’s current schedule includes approximately
four regular in-person meetings of the Board per year in Pleasanton, California,
plus additional special meetings as called by the Board from time to time which
usually take place via teleconference. In addition to your attendance at Board
meetings, we expect to take advantage of your expertise by reaching out to you
for advice and counsel between meetings. We also anticipate that you will
initially be made a member of the Company’s Audit Committee. The Audit Committee
will meet at least quarterly. Of course, we may ask that you consider serving on
other committees of the Board from time to time. All of this is subject to the
Board’s discretion.
As a member of the Board, you will owe fiduciary duties to the Company and its
stockholders, such as the duty of care, duty of loyalty and the duty of
disclosure, which include protecting Company proprietary information from
unauthorized use or disclosure. Additionally, we intend to enter into the
Company’s standard form of indemnification agreement with you. If you would like
to learn more about your fiduciary duties as a director or the indemnification
agreement, I would be happy to arrange a meeting for you with our outside
counsel, Kit Kaufman, a senior partner of Latham & Watkins LLP.
Retainer. During the term of your service as a director, you shall receive an
annual cash retainer of $32,000, plus an annual cash retainer of $9,000 for your
membership on the Audit Committee. The Compensation Committee will periodically
review the compensation of the Company’s non-employee directors, and, of course,
if you later serve on any other committee of the Board, you would receive an
additional retainer consistent with that provided to other members of such
committee.
Initial Grant (RSUs). Subject to compliance with applicable state and federal
securities laws, on the Effective Date you will be automatically granted 8,585
Restricted Stock Units (the “Initial Grant”), which is calculated as $275,000
divided by the volume-weighted average closing trading price for the Company’s
common stock for the thirty (30) trading days prior to the date of this offer
letter. The Initial Grant will be subject to the terms of the Company’s equity
incentive plan, as may be in effect from time to time (the “Plan”), and a
Restricted Stock Unit award agreement to be entered into between you and the
Company. Subject to your continued service to the Company, the Initial Grant
shall vest, and the shares subject thereto distributed, as follows: 1/3rd of the
shares will vest on each anniversary of the grant date, such that the Initial
Grant shall be fully vested on the third (3rd) anniversary of the grant date.




--------------------------------------------------------------------------------




Subsequent Grants (Stock Options). Under the policies adopted by the Board, you
will be eligible for future grants of non-statutory stock options and RSUs
(“Subsequent Grants”) to be granted automatically on the date of the Company’s
annual meeting provided that, on such date, you have served on the Board for at
least six (6) months prior to such date. We anticipate that all Subsequent
Grants will, in accordance with the policies adopted by the Board, provide for
the following:
Stock options granted pursuant to the Subsequent Grant will be exercisable at a
price per share equal to the fair market value of the Common Stock on the grant
date as then determined by the Board and will be subject to the terms of the
Plan and a stock option agreement to be entered into between you and the
Company. RSUs granted pursuant to the Subsequent Grant will be issued pursuant
to a Restricted Stock Unit award agreement to be entered into between you and
the Company.
Subject to your continued service to the Company, the Subsequent Grant will vest
as follows: 1/12th of the shares of Common Stock subject to the Subsequent Grant
shall vest on each monthly anniversary of the grant date, such that the
Subsequent Grant will be fully vested on the first (1st) anniversary of the
grant date.
The grant of any Subsequent Grants and the terms thereof are subject to the
policies adopted by the Board, which may change.
Vesting Acceleration. Upon a Change in Control of the Company (as defined in the
Plan), your stock options, RSUs and other equity awards with respect to the
Common Stock will become fully vested and/or exercisable.
Termination of Technology Advisory Board Membership. Effective as of your
acceptance of, and agreement to, this letter: (i) you shall no longer be a
member of the Company’s Technology Advisory Board; (ii) the Advisory Board
Membership Agreement effective as of May 1, 2014, by and between you and the
Company shall terminate, effective immediately; and (iii) you will not be
entitled to further compensation by virtue of your service on the Technology
Advisory Board, except for amounts earned but not yet paid. Any partially or
wholly unvested equity awards granted to you in connection with your service on
the Technology Advisory Board, including but not limited to your initial award
of 3,953 Restricted Stock Units granted on May 6, 2014, will terminate
immediately as to any unvested portion.
Business Expense Reimbursements. You will be authorized to incur on behalf and
for the benefit of, and will be reimbursed by, the Company for reasonable
documented expenses related to your service on the Board, provided such expenses
are in accordance with Company policies.
At-Will Relationship. You are free to end your relationship as a member of the
Board at any time and for any reason. In addition, your right to serve as a
member of the Board is subject to the provisions of the Company’s charter
documents.


Entire Agreement. The terms in this letter agreement supersede any other
agreements or promises made to you by anyone, whether oral or written, and
comprise the final, complete and exclusive agreement between you and the Company
regarding your service on the Board.


[Signature Page Follows]
Assuming that you find the foregoing acceptable, we welcome you to the Board and
look forward to your participation as a director. Please call Craig Davis at
949-350-0552 if you have any questions or comments regarding the terms described
above.




--------------------------------------------------------------------------------




Sincerely,
Ellie Mae, Inc.


_/s/ Craig Davis
By: Craig Davis
Lead Independent Director




/s/ Sigmund Anderman
By: Sigmund Anderman
Chief Executive Officer




Accepted and Agreed:


/s/ Marina Levinson
Marina Levinson


Date: August 22, 2014






